COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
RENAE DOLORES ANDREWS,                         )
                                                                              )              
No.  08-03-00448-CV
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )                
65th District Court
EDDIE RAY ANDREWS,                                    )
                                                                              )           
of El Paso County, Texas
Appellee.                           )
                                                                              )              
(TC# 2001CM5417)
                                                                              )
 
 
MEMORANDUM  OPINION
 
Pending before the
Court is the Appellant=s
motion to dismiss this appeal.  Texas
Rule of Appellate Procedure 42.1(a)(1) states:
(a) On Motion or By Agreement.  The appellate court may dispose of an appeal
as follows:
 
(1)        On Motion of Appellant.  In accordance with a motion of appellant, the
court may dismiss the appeal or affirm the appealed judgment or order unless
disposition would prevent a party from seeking relief to which it would
otherwise be entitled.
 
Tex.R.App.P.
42.1(a)(1).




Appellant has
complied with the requirements of Rule 42.1(a)(1).  Appellant represents to the Court that the
parties have reached a settlement of all issues on appeal.  The Court has considered this cause on the
Appellant=s motion
and concludes the motion should be granted and the appeal should be
dismissed.  We therefore dismiss the
appeal.
 
 
May
13, 2004
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.